Citation Nr: 0840480	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  03-30 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a left knee injury, currently 
rated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for 
service-connected residuals of a right knee injury, prior to 
February 5, 2007.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a right knee injury, currently 
rated as 10 percent disabling, on and after February 5, 2007.

4.  Entitlement to an initial compensable rating for status-
post fracture of the little finger on the left hand. 

5.  Entitlement to an initial compensable rating for status-
post fracture of the index and little fingers of the right 
hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972 and from August 1975 to February 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Subsequently, in a May 2008 rating decision, a 10 percent 
rating was assigned for the veteran's residuals of a right 
knee injury, effective February 5, 2007.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 10 
percent rating is not a full grant of the benefits sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to a higher initial rating, the matter remains 
before the Board for appellate review.

A hearing was held in January 2005, at the Atlanta RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

In May 2005, the Board remanded the veteran's claims in order 
to obtain additional treatment records, afford the veteran a 
VA examination, to apply all of the relevant rating criteria, 
and to ensure proper notification in accordance with the 
VCAA.  Subsequently, the veteran's VAMC outpatient treatment 
records from May 2002 to September 2003 were obtained, the 
veteran underwent a VA examination in February 2007, his 
claims were readjudicated in a May 2008 supplemental 
statement of the case (SSOC) and the veteran was sent VCAA 
notice letters in July 2005 and February 2006.  Therefore, 
the Board finds that its remand directives have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of the veteran's left knee injury are not 
manifest by flexion limited to 30 degrees or extension 
limited to 15 degrees.

3.  Prior to February 5, 2007, the residuals of the veteran's 
right knee injury were not manifest by flexion limited to 30 
degrees or extension limited to 15 degrees. 

4.  On and after February 5, 2007, the residuals of the 
veteran's right knee injury were not manifest by flexion 
limited to 30 degrees or extension limited to 15 degrees.

5.  The veteran's status-post fracture of the little finger 
on the left hand is not manifest by favorable or unfavorable 
ankylosis. 

6.  The veteran's status-post fracture of the index and 
little fingers of the right hand are not manifest by 
favorable or unfavorable ankylosis; or by a gap of one inch 
(2.5 cm) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible; or by extension limited by more than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5260, 5261 (2007).

2.  Prior to February 5, 2007, the criteria for a compensable 
evaluation for the residuals of a right knee injury were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5260, 5261 (2007).

3.  On and after February 5, 2007, the criteria for an 
evaluation in excess of 10 percent for the residuals of a 
right knee injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5260, 5261 (2007).

4.  The criteria for an initial compensable evaluation for 
status-post fracture of the little finger on the left hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5220 
- 5227 (2002); 5216 - 5230 (2007).

5.  The criteria for an initial compensable evaluation for 
status-post fracture of the index and little fingers on the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5220 - 5227 (2002); 5216 - 5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's claim for an increased rating 
for his service-connected residuals of left and right knee 
injuries, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a letter dated in February 2006 notified the 
veteran that he must submit evidence that his service-
connected residuals of left and right knee injuries had 
increased in severity.  There was no reference, however, to 
the types of medical and lay evidence that he may submit, 
including statements from his doctor or other individuals who 
are able to describe the manner in which his disability has 
become worse, to the effect of the condition's worsening on 
the veteran's employment and daily life, that a disability 
rating would be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, or the diagnostic criteria for establishing a higher 
rating for his service connected residuals of left and right 
knee injuries.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the types of medical and lay evidence that he may 
submit, including statements from his doctor or other 
individuals who are able to describe the manner in which his 
disability has become worse, the Board finds that this error 
was not prejudicial because the veteran had actual knowledge 
of this requirement.  The veteran submitted lay statements 
from his employer, girlfriend and daughter describing how his 
condition had become worse.  The veteran also submitted 
several of his own statements indicating the same.  In 
addition, on the veteran's behalf, VA obtained all identified 
private treatment records.  Therefore, the Board finds that 
any failure to provide him with adequate notice of this 
element is not prejudicial.  See Sanders, 487 F.3d 881.

With regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his September 2002 and 
February 2007 VA examinations, the veteran discussed the 
effect of his knee disabilities on his employment, noting 
that his knees gave out frequently and he falls, and his 
daily life, noting that he had to be vigilant concerning any 
pivoting, twisting or lateral stress, but that he had no 
particular problems with showering or dressing.  Thus, as the 
Board finds the veteran had actual knowledge of this 
requirement, any failure to provide him with adequate notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that an August 2003 
statement of the case (SOC) provided the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected residuals of left and right knee 
disabilities, and subsequently, a May 2008 statement of the 
case was issued.  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
this notice element is not prejudicial.  See Sanders, 487 
F.3d 881.  

As to the last element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez- Flores, 22 Vet. 
App. 37.  The Board notes that the ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  As noted above, the residuals of the veteran's left 
and right knee injuries are rated under Diagnostic Code 5260, 
38 C.F.R. § 4.71a.  

In the Appellant's Post-Remand Brief submitted by the 
veteran's representative in August 2008, it is argued that 
the medical evidence available supports the veteran's 
argument that his service connected knee disabilities are of 
a greater severity than that which he is being compensated 
for and that the Board should grant him a percentage of 
compensation consistent with his disability.  This argument 
shows actual knowledge on the part of the veteran and his 
representative that the veteran's disability is rated based 
on the severity of disability and that there are different 
levels of compensation commensurate with the severity of the 
disability.  The essence of the veteran's representative's 
argument is that the veteran's disability is of such severity 
that he should be given a higher disability rating.  The 
Board also notes that the veteran was given the provisions of 
38 C.F.R. § 4.71a in his August 2003 SOC and May 2008 SSOC.  
Therefore, the Board finds that the error in this element of 
Vazquez-Flores notice and also the error in not providing 
notice pursuant to Dingess/Hartman is not prejudicial.  See 
Sanders 487 F.3d 881.

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by VCAA notice error). 

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the SOC, 
and reasons as to why a higher rating was not warranted under 
that criteria were identified.

With regard to the veteran's claim for an increased initial 
evaluation for his status-post fracture of the index and 
little finger on the right hand and little finger on the left 
hand, the Board notes that upon receipt of an application for 
a service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the veteran 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, slip op. at 5 (U.S. Vet. App. May 19, 2008); 
38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in January 2003 in this case, the RO sent 
the veteran a letter, dated in August 2002, which satisfied 
the duty to notify provisions except that it did not inform 
him how a disability rating and effective date would be 
assigned should service connection be granted.  The veteran 
was not provided with notice of how VA determines disability 
ratings and effective dates.  Nevertheless, because the claim 
for service connection had been granted, the defect in the 
notice about how a disability rating and effective date would 
be determined was harmless error as to these claims.  
Dingess, 19 Vet. App. at 491; Goodwin, slip op. at 5.  In 
addition, although the August 2002 letter was sent in 
connection with the veteran's claim for a left knee injury, 
two weeks prior to when he filed his claim for service 
connection for right and left hand disabilities, the Board 
finds that because service-connection for these claims was 
granted, this defect was also harmless error as to those 
claims.  Id.

In February 2003, the veteran submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing an August 2003 SOC.  This document informed the 
veteran of the regulations pertinent to his appeal, including 
the applicable rating criteria, advised him of the evidence 
that had been reviewed in connection with his appeal, and 
provided him with reasons for its decision.  38 U.S.C.A. 
§ 7105(d).  Accordingly, the Board concludes that the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute have been fulfilled in this case.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded VA examinations in September 2002 and February 2007 
in connection with his claims.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.




LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

I.  Residuals of Left and Right Knee Injuries

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The veteran is currently assigned a 10 percent disability 
evaluation for his residuals of a left knee injury.  Prior to 
February 5, 2007, his residuals of a right knee injury were 
evaluated as non-compensable, and on and after February 5, 
2007, a 10 percent disability evaluation was assigned for his 
residuals of a right knee injury, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5260, 5261.  

	A.  Residuals of a Left Knee Injury

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his residuals of a left knee injury.  The medical 
evidence of record does not show the veteran to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  In 
this regard, the veteran underwent a VA examination in 
February 2007.  At that examination, the veteran's active 
range of motion was 5 degrees extension and flexion of 5 to 
140 degrees.  In addition, the examiner noted that palpation 
showed pain on the medial aspect of the knee.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  In this regard, the February 2007 VA examiner 
noted that the veteran had pain throughout motion.  After 
three repetitions of motion, the veteran had increased pain 
but no fatigue, weakness, lack of endurance or coordination.  
However, the examiner later stated that the veteran's left 
knee did slowly fatigue with continued resistance.  There was 
also no additional limitation of motion due to increased pain 
with repetitions.  The examiner also noted that the veteran 
had recurvatum of the left knee. 

Thus, the Board finds that the veteran is adequately 
compensated for his residuals of a left knee injury by the 
currently assigned 10 percent rating.  The Board notes that 
the veteran does not meet the criteria for a 10 percent 
evaluation based on range of motion findings; thus, the 
currently assigned 10 percent evaluation already reflects 
additional function loss due to additional flare-ups of pain, 
as noted above.  In addition, a 10 percent evaluation is the 
maximum evaluation that is assigned for recurvatum of the 
knee.  See Diagnostic Code 5263 (2007).  Furthermore, the 
Board notes that the veteran is also currently in receipt of 
a separate 10 percent evaluation under Diagnostic Code 5257 
(2007) for mild instability of his left knee.  Lastly, 
although the February 2007 VA examiner noted the presence of 
early medial compartment arthritis, no additional disability 
as a result of his early medial compartment arthritis was 
noted.  

Additionally, the record contains no evidence showing the 
veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Therefore, the Board finds that the veteran is not entitled 
to an evaluation in excess of 10 percent for his service-
connected residuals of a left knee injury.  

	B.  Residuals of a Right Knee Injury, Prior to February 
5, 2007

In considering the evidence of record under the laws and 
regulations as set fourth above, the Board finds that the 
veteran is not entitled to a compensable evaluation for his 
residuals of a right knee injury prior to February 5, 2007.  
In this regard, the veteran underwent a VA examination in 
September 2002 to evaluate the severity of his right knee 
condition.  At that examination, the veteran stated that his 
right knee locked often due to a meniscal tear.  Flexion of 
the right knee was from 0 - 140 degrees and extension was 0 
degrees.  Although his range of motion was normal, the 
examiner noted that full range of motion was painful.  The 
examiner indicated that DeLuca criteria were present; however 
the examiner did not provide any reasoning or present any 
clinical evidence such as additional limitation of motion 
based on repetition testing to support this statement.  The 
examiner concluded that to determine the significance of a 
medial tear, an MRI of the right knee was necessary.  

The Board notes that the veteran did have an MRI of his right 
knee prior to the September 2002 VA examination, in May 2002.  
The MRI revealed no appreciable abnormal marrow signal to 
suggest underlying bone contusion or fracture, no joint 
effusion, and the anterior cruciate ligament was equivocally 
bowed posteriorly but noted to be within normal limits and 
intact.  The veteran's posterior cruciate ligament and medial 
collateral ligament also appeared intact.  The veteran was 
noted to have a complex tear of the medial meniscus.  

Thus, the Board finds that prior to February 5, 2007, the 
veteran was not entitled to a compensable rating for his 
service-connected residuals of a right knee disorder.  
Although the May 2002 MRI noted a medial meniscus tear and 
the veteran complained of locking at the September 2002 VA 
examination, the veteran did not have effusion into the 
joint, nor does the record reflect that he underwent any 
surgical procedures to repair his torn meniscus.  In 
addition, the veteran's range of motion was within normal 
limits and as such, he did not meet the requirements for a 
compensable evaluation based on range of motion findings.  
Furthermore, the record prior to February 5, 2007, does not 
reflect any findings of recurrent subluxation, lateral 
instability or arthritis. 

Although the September 2002 VA examiner noted that full range 
of motion was painful, as noted above, the September 
2002examination report contains no objective evidence to 
confirm that finding.  The examiner noted that the veteran 
had locking by history only, and there was no Lachman or 
Drawer appreciated at the examination.

Therefore, the Board finds that prior to February 5, 2007, 
the veteran is not entitled to a compensable rating for his 
residuals of a right knee injury. 

	C.  Residuals of a Right Knee Injury On and After 
February 5, 2007

In considering the evidence of record under the laws and 
regulations as set fourth above, the Board finds that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his residuals of a right knee injury on and after 
February 5, 2007.  As indicated above, the veteran underwent 
a VA examination in February 2007.  At that examination, the 
examiner noted that the veteran had a slight limp favoring 
the right knee.  However, inspection of the right knee was 
normal.  Palpation was minimally tender at the medial, 
anterior and lateral aspect of the knee.  Range of motion 
testing revealed flexion from 0 to 135 degrees and extension 
to 0 degrees.  The examiner noted that the veteran had pain 
throughout motion and that after three repetitions, he had 
increased pain, but no fatigue, weakness, lack of endurance 
or incoordination.  The veteran was noted to have recurvatum 
of the right knee, minimal joint line tenderness of the 
lateral compartment and negative joint line tenderness in the 
medial compartment.  The examiner also noted that veteran's 
right knee fatigued quite easily.  The examiner diagnosed 
early medial compartment arthritis and stated that there was 
no evidence of a current meniscus tear and no effusion or 
locking.  

The Board notes that as a result of the findings at the 
February 2007 VA examination, the evaluation for the 
veteran's residuals of a right knee injury were increased 
from noncompensable to 10 percent disabling.  In this regard, 
a May 2008 SSOC and rating decision found that a higher 
evaluation was warranted based on objective evidence of 
painful motion.  See DeLuca.  However, the Board finds that a 
rating in excess of 10 percent is not warranted because the 
veteran's range of motion testing does not meet the criteria 
for a 20 percent evaluation.  In addition, the Board notes 
that the veteran is also in receipt of a separate 20 percent 
evaluation under Diagnostic Code 5257 for moderate 
instability of the right knee.  Further, although the 
examiner noted the presence of early medial compartment 
arthritis, no additional disability has been shown as a 
result of that condition.

Accordingly, the Board finds that the veteran's residuals of 
a right knee injury more accurately reflect the currently 
assigned 10 percent rating, and the competent medical 
evidence of record does not reflect that a higher evaluation 
is warranted. 


II.  Status-Post Fracture of the Index and Little Finger of 
the Right Hand and Little Finger of the Left Hand

The veteran is currently assigned non-compensable disability 
evaluations for his status-post fracture of the index and 
little fingers on the right hand and little finger on the 
left hand, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5223 and 5230 (2007).  The Board notes that during the 
pendency of this appeal, VA issued new schedular criteria for 
rating hands and fingers under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5230, which became effective August 26, 2002.  As 
the veteran's claim was pending during the regulation 
changes, the version of the regulation that is more favorable 
to the veteran is to be applied to the facts of his case.  
See VAOPGCPREC 3-2000 (April 10, 2000).  However, the Board 
notes that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to August 26, 
2002, neither the RO nor the Board could apply the revised 
rating schedule.

The veteran was notified of these regulation changes in the 
May 2005 Board decision and pursuant to that decision, he was 
provided with both the old and new regulations in the May 
2008 SSOC.  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard, 4 Vet. App. 
393, 394 (1993).

Under the old rating criteria, with only one joint of a digit 
ankylosed or limited in its motion, the determination was be 
made on the basis of whether motion was possible to within 2 
inches of the median transverse fold of the palm; when so 
possible, the rating was to be for favorable ankylosis, 
otherwise unfavorable.  Limitation of motion of less than 1 
inch in either direction was not considered disabling.  38 
C.F.R. § 4.71a (as in effect prior to August 26, 2002).

Under Diagnostic Code 5222, a 20 percent rating was assigned 
for favorable ankylosis of three digits of one hand if there 
was limited motion permitting flexion of the tips to within 2 
inches of the median transverse fold of the palm.  Limitation 
of motion of less than 1 inch in either direction was not 
considered disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5222 (as in effect prior to August 26, 2002).

Effective August 26, 2002, Diagnostic Codes pertaining to 
limitation of motion of the thumb (DC 5228), the index or 
long finger (DC 5229), and the ring or little finger (DC 
5230) were added.  Limitation of motion of the thumb: A 20 
percent rating is warranted-for the major or minor hand-with 
a gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A 10 percent rating is warranted-for the major or 
minor hand-with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A noncompensable rating is 
warranted-for the major or minor hand-with a gap of less than 
one inch (2.5 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5228.

Limitation of motion of the index or long finger: A 10 
percent rating is warranted-for the major or minor hand-with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted- 
for the major or minor hand-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Limitation of motion of the ring or little finger: A 
noncompensable rating is warranted for any limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

Under the amended regulation, explanatory notes for 
Diagnostic Codes 5216-5230 provide that evaluation of 
ankylosis or limitation of motion of single or multiple 
digits provides for the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  Under the amended criteria, Note (5) provides 
that if there is limitation of motion of two or more digits, 
each digit is evaluated separately and the evaluations are 
combined.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
noted on the February 2007 VA examination, the veteran is 
right hand dominant.  38 C.F.R. § 4.69 (2007).

	A.  Status-Post Fracture of the Index and Little Fingers 
of the Right Hand

In considering the evidence of record under the laws and 
regulations as set fourth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for his 
status-post fracture of the index and little fingers of the 
right hand under the old or new rating criteria.  In this 
regard, the veteran underwent a VA examination in September 
2002.  At that examination, the examiner noted that the 
veteran had normal range of motion.  No favorable or 
unfavorable ankylosis was noted and the examiner specifically 
stated that ankylosis of the thumb was not present.  The 
examiner also stated that the veteran's range of motion was 
painful; however he was not additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  

The veteran also underwent a VA examination in February 2007.  
At that examination, the examiner noted that palpitation was 
negative for specific tenderness and flexor nodules.  It was 
again noted that there was no ankylosis of the right thumb, 
and there is no indication that the veteran had favorable or 
unfavorable ankylosis in his index or little fingers.  The 
examiner also stated that on the right-hand X-ray, there was 
no evidence of significant degenerative disease or acute 
fracture and that bone mineralization was minimal.  

Thus, because there is no competent medical evidence showing 
that the veteran had favorable or unfavorable ankylosis of 
the fingers in his right hand, the Board finds that he is not 
entitled to a compensable rating for his status-post fracture 
of the index and little fingers of the right hand under the 
regulations in effect prior to August 26, 2002.  Similarly, 
the Board finds that the veteran is not entitled to a 
compensable evaluation under the regulations in effect after 
August 26, 2002, because with regard to his right index 
finger, the veteran has not been shown to have a gap of less 
than one inch between the fingertip and the proxial 
transverse crease of the palm with the finger flexed to the 
extent possible, or with extension limited by no more than 30 
degrees.  With regard to the veteran's right little finger, 
Diagnostic Code 5230 provides that any limitation of motion 
for the ring or little finger shall be assigned a non-
compensable evaluation.  

Additionally, the record contains no evidence showing the 
veteran was entitled to a compensable rating at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Fenderson, 12 Vet. App. at 126.  

Therefore, the Board concludes that the veteran is not 
entitled to a compensable initial evaluation for his status-
post fracture of the index and little fingers of the right 
hand.  In other words, the competent medical evidence of 
record does not reflect that the veteran has met the criteria 
for a compensable evaluation for this disability.

	B.  Status-Post Fracture of the Little Finger of the 
Left Hand

In considering the evidence of record under the laws and 
regulations as set fourth above, the Board concludes that the 
veteran is not entitled to an initial compensable evaluation 
for his status-post fracture of the left little finger.

As noted above, the veteran underwent VA examinations in 
September 2002 and February 2007.  Neither examination report 
notes any favorable or unfavorable ankylosis of the veteran's 
left little finger.  Therefore, the respective regulations 
pertaining to ankylosis, both prior to and on and after 
August 26, 2002, do not apply and cannot be the basis for 
assigning the veteran a higher rating for his status-post 
fracture of the left little finger.

Furthermore, the Board notes that pursuant to Diagnostic Code 
5230, any limitation of motion of the ring or little finger 
is to be assigned a non-compensable evaluation.  Thus, 
because the veteran does not have ankylosis of the left 
little finger, he is currently in receipt of the only 
possible disability rating for his left little finger. 

Additionally, the record contains no evidence showing the 
veteran was entitled to a compensable rating at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Fenderson, 12 Vet. App. at 126.  

Therefore, the Board concludes that the veteran is not 
entitled to a compensable initial evaluation for his status-
post fracture of the little finger of the left hand.  The 
competent medical evidence of record simply does not reflect 
that the veteran is entitled to a compensable rating.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disabilities 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected disabilities under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995)


ORDER

Entitlement to an increased disability rating for service-
connected residuals of a left knee injury, currently rated as 
10 percent disabling, is denied.

Entitlement to a compensable disability rating for service-
connected residuals of a right knee injury, prior to February 
5, 2007, is denied.

Entitlement to an increased disability rating for service-
connected residuals of a right knee injury, currently rated 
as 10 percent disabling, on and after February 5, 2007, is 
denied.

Entitlement to an initial compensable rating for status-post 
fracture of the little finger on the left hand, is denied. 

Entitlement to an initial compensable rating for status-post 
fracture of the index and little fingers of the right hand, 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


